WARRANT OF ARREST.

 

 

, , , DISTRICT
Gnited States District Court WESTERN DISTRICT OF WISCONSIN
DOCKET No. MAGISTRATE JUDGE CASE NO,
United States of America
5 * em ©) Ai
ei} CR O22} Whe
v.

 

 

NAME AND ADDRESS OF INDIVIDUAL TO BE ARRESTED:
Brandon Rankin

Brandon Rankin P|

Madison, WI 53711
Defendant.

 

 

Warrant Issued on the Basis of:

71

 

Indictment | i Order of Court

 

Complaint

 

TO: Any Authorized Law Enforcement Officer.

 

District of Arrest: City: L | : a

 

YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before the = =
United States District Court to answer to the charge(s) listed below.

 

© oud
€. + oe

DESCRIPTION OF CHARGES

 

~i3
Felon in Possession of a firearm

 

IN VIOLATION OF TITLE: 18 U.S.C. Section(s) 922(g)(1)

 

 

Bail: DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE

 

Other Conditions of Release: _ 2 ce 7

 

 

Ordered By: Federal Judge/Magisirate Judge ~ | Date Order:
Peter Oppeneer
Clerk of Court: Dep! v Clerk Date Issued:
/ Ves 2/u/202

 

 

RETURN

 

This Warrant was received and executed with the arrest of the above-named person.

 

 

 

Date Received: wii WU Date Executed: () L a) | LO 2

 

 

 

 

 

Name and Title of Arresting Officer: , [ Signature sh ie
Jue) nh ‘Bok
~ wee

 
